Citation Nr: 0032713	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the left thigh.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran had recognized service during World War II.  
Specifically, the United States Army Reserve Personnel Center 
(ARPERCEN) certified that the veteran had prewar service from 
November to December 1941; that he had beleaguered service 
from December 1941 to May 1942; that he was missing for three 
days during May 1942; that he was absent without leave (AWOL) 
from May 1942 to November 1943; that he was considered 
missing from December 1943 to March 1945; that his status 
under MPA was terminated in March 1945; that he had 
recognized guerrilla service from March to May 1945; and that 
he had regular PA service from May 1945 to June 1946.  
Further, ARPERCEN reported that the veteran was not entitled 
to receive pay from May 1942 to November 1943 for the period 
in which he was AWOL.

The veteran has alleged that he sustained a shrapnel wound to 
the left thigh in March 1943 as a result of a Japanese bomb.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the claim as not well grounded.  
However, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which, among other things, 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board also notes that following the July 1999 Statement 
of the Case, the veteran submitted medical records in support 
of his claim from the Republic of the Philippines, Department 
of Health, DAVAO Regional Hospital, dated in May 1999.  These 
records include a medical certificate which shows a diagnosis 
of wound scar, 2 cm size, left thigh "M/ 3rd ANTERIOR."  A 
concurrent radiological report of the left thigh showed no 
bony injury.  The Board notes that handwritten comments on 
the radiological report stated that this evidence was 
irrelevant as the veteran was reported in AWOL status at the 
time of the alleged injury.  Nevertheless, it does not appear 
that the RO issued a Supplemental Statement of the Case 
(SSOC) following receipt of this evidence.

The law provides that any pertinent evidence submitted by the 
veteran or representative that is accepted by the Board must 
be referred to the RO for review and preparation of a SSOC, 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c).  In the instant case, the Board finds 
that the private medical records are pertinent in that they 
apparently show a current left thigh disability, and there 
appears to be no waiver of initial consideration by the RO of 
this evidence.  Thus, a remand is also required for the RO to 
consider this additional evidence.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed regarding 
the veteran's shrapnel wound claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


